UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7852



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BYRON CARLTON CUMBER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-99-28, CA-00-154-7-F)


Submitted:   February 26, 2002            Decided:   March 14, 2002


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Carlton Cumber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Byron Cumber seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny Cumber’s motion for

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Cumber, Nos. CR-99-

28; CA-00-154-7-F (E.D.N.C. filed Aug. 28, 2001; entered Aug. 29,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2